 In theMatter of N.L. KOIN AND D. M. KoIN, A PARTNERSHIP D/B/ATHE ELLIS CANNINGCOMPANYandWAREHOUSING,PROCESSING ANDDISTRIBUTINGUNION, No. 217,AFFILIATED WITH INTERNATIONALLONGSHOREMEN'S AND WAREHOUSEMEN'S UNION, C. I. O.Case No. 17-R-1339.-Decided April 16, 1946Mr. Ira C. Rothgerber,of Denver, Colo., for the Company.Mr. Louis LevinandMrs. Eunice Dolan,of Denver, Colo., for theI.L.W. U.Mr. Philip flornbein, Jr.,of Denver, Colo., for the Teamsters.Mr. Harry R. Ehrlich,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Warehousing, Processingand Distributing Union, Local No. 217, affiliated with the Interna-tional Longshoremen's and Warehousemen's Union, C. I. O., hereincalled I. L. W. U., alleging that a question affecting commerce hadarisen concerning the representation of employees of N. L. Koin andD. Al. Koin, a partnership d/b/a The Ellis Canning Company, Denver,Colorado, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeDaniel J. Leary, Trial Examiner.The hearing was held at Denver,Colorado, on March 12 and 13, 1946.The Company, the I. L. W. U.,and Produce Drivers, Helpers and Warehousemen, Local Union No.452 of the International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, affiliated with the A. F. of L., here-in called the Teamsters, appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.At the hearing, the Teamsters moved todismiss the petition for lack of a question concerning representation.'At the hearingthe nameof the Company was amendedas designated above.67 N. L. R B., No. 54.384 THE ELLIS CANNING COMPANY385The Trial Examiner referred this motion to the Board.For reasonsstated hereinafter,themotion is hereby denied.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Ellis Canning Company is a partnership consisting of N. L.Koin, and D. M. Loin, existing by virtue of and pursuant to the lawsof the State of Colorado, with its principal office and plant in Den-ver,Colorado.The Company is engaged in the business of proc-essing and producing foodstuffs.During the year 1945, the Com-pany bought produce and materials of an approximate value in excessof $500,000, approximately 70 percent of which was produced andtransported to it from points outside the State of Colorado.Dur-ing the same period, approximately 60 percent of the finished prodacts of the Company was sold and transported to points outside theState of Colorado.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDWarehousing, Processing and Distributing Union, No. 217, is alabor organization,affiliatedwith International Longshoremen's andWarehousemen'sUnion, C.I.0., admitting to membership employeesof the Company.Produce Drivers, Helpers and Warehousemen, Local Union No.452 of theInternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America,is a labor organization,affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 21, 1946, the I. L. W. U. notified the Company by letterthat it represented a majority of its employees and requested a meet-ing for the purposes of collective bargaining,and on the samedate filed its petition herein.The Company did not reply to theI.L.W. U.'s request.Since December 16, 1941, the Teamsters has had a written bar-gaining contract with the Company covering its production andmaintenance employees.The last contract provided that it shouldbe effective from July 1, 1945,to July 1, 1946,and from year to year692148-46-vol. 67-26 386DECISIONSOF NATIONAL LABOR RELATIONS BOARDthereafter unless terminated in writing by either party upon 45 days'notice prior to its yearly expiration date.The Teamsters contendsthat the foregoing contract is a bar to a present determination ofrepresentatives.The I. L. W. U. contends that the contract is nota bar because the Teamsters is no longer functioning effectively asthe bargaining representative of these employees.Although there may be a considerable group of employees who aredissatisfied with the representation accorded them by the Teamsters,the record discloses that the Teamsters has not ceased to function asthe bargaining representative of the Company's employees. It hastaken up grievances with the Company and secured wage adjust-ments for the employees.Although the Teamsters agreed not toinvoke the closed-shop provision of its contract for the period of thewar, it appears that it did so because of the labor shortage and itspledge of non-stoppage of work.We are of the opinion that theTeamsters is still a functioning labor organization capable of admin-istering its contracts.2However, inasmuch as the contract may beterminated in less than 2 months upon notice by either party thereto,we find that it is not a bar to a determination of representatives withinthe next thirty (30) days pursuant to our usual Direction of Election.However, any certification of representatives which we may issue asa result of the election shall be for the purpose of designating a rep-resentative to negotiate a new contract to succeed the contract now ineffect.'A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the I. L. W. U. represents a substantial numberof employees in the unit hereinafter found appropriate .4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are in substantial agreement that the appropriate unitshould consist of all production and mainteBance employees of theCompany, excluding office and clerical employees, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-2 SeeMatter of Douglas Public Service Corporation,62 N.L.R. B. 651;MatterofWhite Brothers Smelting Corporation,61N L R. B340;andMatter ofCreamer&Dunlap, 60 N.L. R. B. 437.3 SeeMatter of Peerless Stages,Inc.,62 N. L R B. 1514, andMatter of Joseph Dysonc6Sons,Inc.,60 N L. R. B. 8674The Field Examiner reported that theILW. U.submitted 84 cards,bearing thenames of 69 employees,listed onthe Company's pay rollof January23, 1946.At thehearing, theI.L.W. U. submitted4 cardsbearing thenames of 4 employees hired sinceJanuary 23,1946.TheTeamstersrelied upon its contractas evidence of itsinterest.There are approximately 95 employeesin the appropriate unit. THE ELLIS CANNING COMPANY387ommend such action. The parties disagree, however, as to janitors,firemen, watchmen, and stationary engineers.The I. L. W. U. wouldinclude these employees with the production and maintenance em-ployees.The Teamsters would exclude them on the ground that theyhave not been part of the production and maintenance unit estab-lished by the contract between itself and the Company.Although the record does not disclose that the disputed employeeshave interests or duties which would of necessity prevent their inclu-sion in the present bargaining unit, in the absence of any compellingcircumstances warranting a departure therefrom, we shall adhere toour usual practice and not disturb the contract unit established asthe result of collective bargaining between the Company and theTeamsters.Accordingly, we shall exclude janitors, firemen, watch-men, and stationary engineers from the unit involved in this proceed-ing.Our finding in this respect, however, shall not preclude a laterdetermination, based upon a new petition and a sufficient showing ofrepresentation, that these employees may be offered an opportunityto vote as to their inclusion in the larger unit herein found appro-priate.5We find that all production and maintenance employees - of theCompany at its Denver, Colorado, plant, excluding office and clericalemployees, janitors, firemen, watchmen, stationary engineers, and allor any other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESInasmuch as the plant is not now operating, the I. L. W. U. requeststhat in determining eligibility to vote the Board use the companypay roll for the week ending February 13, 1946, the last week in whichthe plant was in full operation.However, all employees are deemedby the Company to be only temporarily laid off and, therefore, underthe Board's customary practice, retain their voting rights.Accord-ingly, we see no reason to depart from our usual practice in this regard.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.SeeMatter of Petersen&Lytle,60 N. L. R. B. 1070,and subsequent cases.Including beef-boners who it appears perform pioduction duties, and excluding out-of-State truck drivers whose duties and interests, we are of the opinion, differ substantiallyfrom those of the production and maintenance employees 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuantto ArticleIII, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with N. L. Koin andD. M. Koin, a partnership d/b/a The Ellis Canning Company,Denver,Colorado, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Seventeenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject toArticleIII, Sections10 and 11, of said Rules and Regulations,among employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection,including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls,but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election,to deter-mine whether they desire to be represented by Warehousing,Process-ing and Distributing Union, No. 217, affiliated with the InternationalLongshoremen's and Warehousemen's Union, C. I. 0., or by ProduceDrivers,Helpers and Warehousemen, Local Union No. 452 of theInternational Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,affiliated with the A. F.of L., for the purposesof collective bargaining, or by neither.